Case: 1:16-cv-11471 Document #: 135 Filed: 05/01/19 Page 1 of 1 PageID #:1569

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Paul Murphy, et al.
                              Plaintiff,
v.                                                 Case No.: 1:16−cv−11471
                                                   Honorable Virginia M. Kendall
Lisa Madigan, et al.
                              Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, May 1, 2019:


       MINUTE entry before the Honorable Virginia M. Kendall. Settlement conference
held on 5/1/2019, and by agreement of parties, continued for 6/17/2019 at 10:00 AM.
Mailed notice(lk, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
